Name: Council Regulation (EEC) No 4137/86 of 15 September 1986 on the conclusion of Agreements in the form of an Exchange of Letters between the European Economic Community and, on the one hand, Barbados, Belize, the People' s Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of the Ivory Coast, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Federation of St. Christopher and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1985/86 delivery period
 Type: Regulation
 Subject Matter: beverages and sugar;  European construction;  prices
 Date Published: nan

 No L 387 / 206 Official Journal of the European Communities 31 . 12 . 86 COUNCIL REGULATION (EEC) No 4137 / 86 of 15 September 1986 on the conclusion of Agreements in the form of an Exchange of Letters between the European Economic Community and , on the one hand , Barbados , Belize , the People's Republic of the Congo , Fiji , the Cooperative Republic of Guyana , the Republic of the Ivory Coast , Jamaica, the Republic of Kenya , the Democratic Republic of Madagascar , the Republic of Malawi , Mauritius , the Federation of St. Christopher and Nevis , the Republic of Suriname, the Kingdom of Swaziland , the United Republic of Tanzania , the Republic of Trinidad and Tobago , the Republic of Uganda and the Republic of Zimbabwe and , on the other hand , the Republic of India on the guaranteed prices for cane sugar for the 1985 / 86 delivery period THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Protocol 7 on ACP sugar annexed to the Third ACP  EEC Convention (*), and in particular Article 5 (4 ) thereof, Having regard to the Agreement between the European Economic Community and the Republic of India on cane sugar ( 2 ), and in particular Article 5 ( 4 ) thereof , Having regard to the proposal from the Commission , Whereas implementation of the aforementioned Protocol and Agreement is carried out , in accordance with Article 1 ( 2 ) of each , within the framework of the management of the common organization of the sugar market ; Whereas it is appropriate to approve the Agreements in the form of an Exchange of Letters between the European Economic Community and , on the one hand , the States referred to in the aforementioned Protocol and , on the other , the Republic of India on the guaranteed prices for cane sugar for the 1985 / 86 delivery period , HAS ADOPTED THIS REGULATION : Article 1 The Agreements in the form of an Exchange of Letters between the European Economic Community and , on the one hand , Barbados , Belize , the People's Republic of the Congo , Fiji , the Cooperative Republic of Guyana , the Republic of the Ivory Coast , Jamaica , the Republic of Kenya , the Democratic Republic of Madagascar , the Republic of Malawi , Mauritius , the Federation of St. Christopher and Nevis , the Republic of Suriname , the Kingdom of Swaziland , the United Republic of Tanzania , the Republic of Trinidad and Tobago , the Republic of Uganda and the Republic of Zimbabwe and , on the other hand , the Republic of India on the guaranteed prices for cane sugar for the 1985 / 86 delivery period are hereby approved on behalf of the Community . The text of the Agreements is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreements in order to bind the Community . Article 3 This Regulation shall enter into force on the day following its publication in the Official journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . ¢ Done at Brussels , 15 September 1986 . For the Council The President M. JOPLING ( ») OJ No L 86 , 31 . 3 . 1986 , p . 164 . ( 2 ) OJ No L 190 , 22 . 7 . 1975 , p . 35 .